Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-15, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendment filed 4/20/2021 has placed the application in condition for allowance.  The reference cited is a translation of TW 201917844 A (Advanced Semiconductor Engineering, Inc.), cited in the IDS filed 9/17/2019.  TW 201917844 A is considered relevant to applicant’s disclosure as indicating the state of the art.  TW201917844 A discloses a first portion of a substrate on which is at least one chip and a second part surrounds the first part and is a metal blocking structure (Abstract on page 2 of the translation).  TW201917844 A  on the second half of page 6 of the translation discloses that wire mesh structures 53 are used to balance residual copper ratio and stress in the structure when seen from above, as seen in the reference supplied with the IDS filed 9/17/2019. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895